internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number current contact telephone number date date telephone number after date uil legend b program c school district d school e number f number g dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b is to provide scholarship grants to high school seniors attending college the purpose of b the following year scholarship funds will be used to offset the cost of recipients’ college tuition and related educational expenses recipients are eligible to receive up to g dollars per year you will pay one-half of the annual award in each of the two academic letter catalog number 58263t semesters for up to four years as long as the recipient meets the renewal criteria your selection committee will determine the exact amount to be awarded to each recipient in each case taking into account the cost of tuition and related expenses at the recipient's college or university scholarships will be made available to seniors enrolled in c school district you expect to expand the program to other high schools particularly d and may expand the program to include other private public and parochial schools you expect to select up to e scholarship recipients each year the number of scholarships awarded each year may vary depending on your resources the number of qualified candidates and the number of applications received you will publicize the program by informing high school guidance counselors within the related area about the program you expect to send letters to the guidance counselors informing them of the scholarship and setting out application criteria and deadlines so the information can be shared with eligible students students will apply for the scholarship by submitting a resume and essay on a topic chosen by your scholarship selection committee in order to be eligible for a scholarship a student must be a graduating high school senior who will be attending an institution_of_higher_education described in sec_170 of the code the student must also have a gpa b average or better in high school higher grades will not receive additional weight in the selection process the criteria you will use are intended to identify hard-working motivated students for whom an undergraduate program likely lead to substantial student debt disqualified persons as defined under sec_4946 of code are not eligible to apply for a scholarship your scholarship selection committee will review all resumes and essays submitted you will conduct in-person interviews of certain applicants the number of applicants selected for in-person interviews will be based on the number of scholarships to be awarded and the number of applicants satisfying the scholarship criteria the selection committee will choose scholarship recipients from applicants who participated in in-person interviews currently your selection committee is comprised of your founder his son and his son’s wife your board_of directors will replace committee members as needed the only criteria for committee membership are the desire to serve and the ability to impartially select qualified recipients in order to receive funding for the second semester and for subsequent years a student must complete f credit hours per semester not including athletics or physical education courses and must maintain at least a gpa b average each semester the recipient must provide you with a certified copy of his or her college transcript verifying letter catalog number 58263t course load and gpa for the prior semester if a recipient does not satisfy these requirements the recipient’s scholarship will terminate and cannot be reinstated you will consider extending a recipient's scholarship for graduate school a decision to extend a scholarship through graduate school will be based on a discussion between your scholarship selection committee and the recipient following the recipient's completion of an undergraduate program scholarship payments will be made directly to the recipients’ college or university to be used for the recipients’ tuition and other related costs recipients must be enrolled and in good-standing in the event a student withdraws from school to the extent tuition is refundable scholarship funds will be returned to you a student who does not comply with the renewal criteria will not be eligible for scholarship funds in future years you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain the following all records relating to individual grants including information to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request letter catalog number 58263t e e e e e this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
